ACCEPTED
                                                                                         03-14-00735-CV
                                                                                                 5197501
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
May 8, 2015                                                                          5/7/2015 3:17:28 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK


                   NO. 03-14-00735-CV
                                                                      RECEIVED IN
                                                                 3rd COURT OF APPEALS
                                                                     AUSTIN, TEXAS
                                 ENTERGY TEXAS, INC.,            5/7/2015 3:17:28 PM
                                                             Appellant,
                                                                   JEFFREY D. KYLE
                                                                         Clerk
                                            v.

                     PUBLIC UTILITY COMMISSION OF TEXAS, ET AL.
                                                      Appellees.

          U NOPPOSED J OINT M OTION TO E XTEND T IME TO F ILE
                            R EPLY B RIEFS


          The Public Utility Commission of Texas (Commission); Entergy Texas,

    Inc. (ETI); and the Office of Public Utility Counsel (OPUC) hereby file their

    Unopposed Joint Motion to Extend Time to File their Reply Briefs pursuant

    to Texas Rules of Appellate Procedure 38.6(d) and 10.5. In support of the

    motion, the Movants show as follows:

    1.    Reply briefs are due on May 20, 2015.

    2.    The Movants seek a thirteen-day extension of time, to June 2, 2015.

    3.    The Movants are not seeking to extend the deadline for filing their reply

    briefs merely for delay, but so that justice may be served and to prepare

    briefs that will better aid the Court in its decision.

    4.    Counsel for the Commission, OPUC, and ETI are unable to devote the

    time necessary to adequately reply to the Appellees’ briefs. Counsel are

    involved in following cases before this Court:
Entergy Texas, Inc. v. Public Utility Commission, No. 03-14-00709-CV

     Oral argument on May 6, 2015
     Counsel for ETI argued.
     Counsel for the Commission is second chair to attorney who argued.
     OPUC is also an appellee and counsel for OPUC worked with other
     appellee counsel to prepare for oral argument.

Entergy Texas, Inc. v. Public Utility Commission, No. 03-14-00706-CV

     Oral argument on May 20, 2015.
     Counsel for ETI will be arguing.
     Counsel for the Commission will be arguing.

Counsel for the Office of Public Utility Counsel is also preparing intervenor

pre-filed testimony in P.U.C. Docket No. 43695, Application of

Southwestern Public Service Company for Authority to Change Rates that

is due May 15, 2015.

5.   This is the first request to extend time for filing reply briefs.

     The Movants ask the Court to extend the time to file reply briefs for

thirteen days, to June 2, 2015, and further seek any other relief to which

they may show themselves justly entitled.

                              Respectfully submitted,

                              KEN PAXTON
                              Attorney General of Texas

                              CHARLES E. ROY
                              First Assistant Attorney General

                              JAMES E. DAVIS
                              Deputy Attorney General for Civil Litigation

                                       2
JON NIERMANN
Chief, Environmental Protection Division

/s/ Elizabeth R. B. Sterling
ELIZABETH R. B. STERLING
Assistant Attorney General
State Bar No. 19171100

Environmental Protection Division
Office of the Attorney General
P.O. Box 12548, MC-066
Austin, Texas 78711-2548
512.463.2012
512.457.4616 (fax)
elizabeth.sterling@texasattorneygeneral.gov

Attorneys for the Public Utility
Commission of Texas


/s/ Marnie A. McCormick
MARNIE A. MCCORMICK
State Bar No. 00794264

DUGGINS, WREN, MANN & ROMERO, LLP
P. O. Box 1149
Austin, Texas 78767-1149
512.744.9300
512.744.9399 (fax)
mmccormick@dwmrlaw.com

Attorneys for Entergy Texas, Inc.




       3
                              /s/ Sara J. Ferris
                             TONYA BAER
                             Public Counsel
                             State Bar No. 24026771
                             SARA J. FERRIS
                             Senior Assistant Public Counsel
                             State Bar No. 50511915
                             sara.ferris@opuc.texas.gov

                             1701 N. Congress Avenue, Suite 9-180
                             P.O. Box 12397, Capitol Station
                             Austin, Texas 78711-2397
                             512.936.7500
                             512.936.7525 (fax)

                             Attorneys for the
                             Office of Public Utility Counsel




                       Certificate of Conference

     I hereby certify that I have contacted counsel for Texas Industrial
Energy Consumers, the only party to the case that is not also a movant.
TIEC does not oppose the motion to extend time to file reply briefs.

                                         /s/Elizabeth R. B. Sterling
                                         Elizabeth R. B. Sterling




                                     4
                          Certificate of Service

      I hereby certify that on May 7, 2014, a true and correct copy of the
foregoing document was served on the following counsel electronically
through an electronic filing manager or by e-mail:

Attorneys for Entergy Texas, Inc.:

Marnie A. McCormick
DUGGINS, WREN, MANN & ROMERO, LLP
P. O. Box 1149
Austin, Texas 78767-1149
512.744.9300
512.744.9399 (fax)
mmccormick@dwmrlaw.com

Attorneys for State Agencies:

Katherine H. Farrell
Assistant Attorney General
Office of the Attorney General
Administrative Law Division
P. O. Box 12548
Austin, TX 78711-2548
512.475.4237
512.477.4544 (fax)
katherine.farrell@texasattorneygeneral.gov

Attorneys for Office of Public Utility Counsel:

Sara J. Ferris
Senior Assistant Public Counsel
Office of Public Utility Counsel
1701 N. Congress Avenue, Suite 9-180
P.O. Box 12397, Capitol Station
Austin, Texas 78711-2397
512.936.7500
512.936.7525 (fax)
sara.ferris@opuc.texas.gov


                                      5
Counsel for Texas Industrial Energy Consumers:

Rex VanMiddlesworth
Benjamin Hallmark
Thompson & Knight LLP
98 San Jacinto Blvd., Ste. 1900
Austin, Texas 78701
512.469.6100
512.469.6180 (fax)
rex.vanm@tklaw.com
benjamin.hallmark@tklaw.com


                                      /s/ Elizabeth R. B. Sterling
                                      Elizabeth R. B. Sterling




                                  6